Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered March 18, 1992, convicting defendant upon his plea of guilty of the crimes of attempted murder in the second degree, conspiracy in the second degree, assault in the first degree, criminal use of a firearm in the first degree and criminal possession of a weapon in the second degree.
In reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that can be raised on defendant’s appeal. Therefore, defense counsel’s application for leave to withdraw is granted and the judgment is affirmed.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.